                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KODY L. DANCER, husband and wife;
and MEGAN DANCER, husband and
wife;                                                    7:17CV5003

                  Plaintiffs,
                                                            ORDER
      vs.

SWIFT TRANSPORTATION CO. OF
ARIZONA, LLC, and ESTEBAN D.
BAUTISTA,

                  Defendants.


      IT IS ORDERED:

      1.    A settlement conference will be held before the undersigned
magistrate judge with counsel and representatives of the parties on March 6,
2019, beginning at 1:00 p.m. in North Platte, Nebraska. The conference will be
held at the office of Defendant’s Counsel, Waite, McWha & Heng Law Firm, 116
North Dewey St., North Platte, Nebraska, 69101. The parties' representatives
and/or counsel shall be prepared to participate and negotiate a settlement of this
case during the conference.

      2.    Unless   excused    by   order   of   the   court,   clients   or   client
representatives with complete authority to negotiate and consummate a
settlement shall be in attendance at the settlement conference. This requires the
presence of the client or if a corporate, governmental, or other organizational
entity, an authorized representative of the client. The defendant’s representative
must have the authority to commit the defendant to pay, in the representative's
own discretion, the amount needed to settle the case; the plaintiff’s
representative must have the authority, in the representative's own discretion, to
authorize dismissal of the case with prejudice, or to accept the amount offered
and needed to settle the case. If board approval is required to authorize
settlement, the attendance of at least one sitting member of the board (preferably
the chairperson) authorized to settle as described above is required. Any
insurance company that is a party or is contractually required to defend or to pay
damages, if any, assessed within its policy limits in this case must have a fully
authorized settlement representative present. Counsel are responsible for timely
advising any involved non-party insurance company of the requirements of this
order. If trial counsel has been fully authorized to commit the client to pay or to
accept in settlement the amount last proposed by the opponent, in counsel's sole
discretion, the client, client representative, or insurance company representative,
as applicable, need not attend. The purpose of this requirement is to have in
attendance a representative who has both the authority to exercise his or her
own discretion, and the realistic freedom to exercise such discretion without
negative consequences, in order to settle the case during the settlement
conference without consulting someone else who is not physically present. In the
event counsel for any party is aware of any circumstance which might cast doubt
on a client’s compliance with this paragraph, s/he shall immediately discuss the
circumstance with opposing counsel to resolve it before the settlement
conference, and, if such discussion does not resolve it, request a telephone
conference with the court and counsel.

      3.     If a party fails to comply with paragraph (2) of this order, the
settlement conference will be cancelled and costs, attorney fees, and sanctions
may be imposed by the court against the non-complying party, counsel for that
party, or both.




                                         2
      4.     Prior to the settlement conference, counsel shall discuss settlement
with their respective clients and insurance representatives, and shall exchange
with opposing counsel proposals for settlement so the parameters of settlement
have been explored well in advance. If as a result of such discussions, counsel
for any party believes that the parties' respective settlement positions are so
divergent, or for any other reason, that settlement is not reasonably possible in
this matter, he or she shall seek a conference with the undersigned magistrate
judge and opposing counsel, by telephone or otherwise, to determine whether
the settlement conference should be canceled or postponed. To avoid
unnecessarily incurring travel and other expenses if the settlement conference is
canceled or postponed, any request for a conference to discuss cancellation or
postponement must be made on or before February 27, 2019.

      5.     Counsel shall submit a confidential settlement statement to the
undersigned by email to zwart@ned.uscourts.gov no later than March 1, 2019,
setting forth the relevant positions of the parties concerning factual issues, issues
of law, damages, and the settlement negotiation history of the case, including a
recitation of any specific demands and offers that have been conveyed. Since the
undersigned magistrate judge will have no further substantive involvement in this
case, this statement should describe candid and confidential interests or
positions that in counsel’s opinion may be preeminent in negotiating a settlement;
copies should NOT be served on opposing counsel or parties.

      6.     Notwithstanding the provisions of Rule 408, Fed. R. Evid., all
statements made by the parties relating to the substance or merits of the case,
whether written or oral, made for the first time during the settlement conference
shall be deemed to be confidential and shall not be admissible in evidence for
any reason in the trial of the case, should the case not settle. This provision does




                                         3
not preclude admissibility in other contexts, such as pursuing a motion for
sanctions regarding the settlement conference.



      Dated this 31st day of December, 2018.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge




                                       4
